Citation Nr: 0408450	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.   Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to service connection for major depression 
with somatic complaints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
June 1985.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which found that the appellant had failed to 
submit new and material evidence to reopen her claims of 
entitlement to service connection for bilateral ankle 
disability and for major depression.

The veteran testified before a hearing officer at the RO in 
January 2003.   A transcript of the veteran's hearing has 
been associated with the claims folder.


REMAND

As an initial matter the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim and also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

VA is to specifically inform the claimant and her 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The veteran's claims were found to be not well grounded by 
the Board in September 2000.  The veteran did not timely 
appeal that decision.  When the veteran submitted her claim 
to reopen in February 2002, the RO denied the claims based on 
its finding that new and material evidence had not been 
submitted.

The Board observes that under section 7(b) of the Veterans 
Claims Assistance Act of 2000 (VCAA), the VA, upon request of 
the claimant or upon the motion of the Secretary of Veterans 
Affairs, must readjudicate certain finally decided claims "as 
if the denial or dismissal had not been made."  Supervisory 
or adjudicative personnel of VA's Veterans Benefits 
Administration are authorized to initiate such readjudication 
on behalf of the Secretary.  Section 7(b) of the VCAA is 
applicable to claims that became final during the period 
beginning on July 14, 1999 and ending on the date of the 
enactment of the VCAA; and that were denied on the basis that 
they were not well grounded.  The first readjudication of the 
claim must be made by the agency of original jurisdiction.  
VAOPGCPREC 3- 2001 (2001).

The veteran's claims fit within the criteria discussed above.  
Accordingly, the Board concludes that the case must be 
remanded to the RO for de novo adjudication of the veteran's 
claims of entitlement to service connection.  

Regarding the notice and duty to assist provisions of the 
VCAA, review of the record shows that the VA's obligations 
with regard to the veteran's claims of entitlement to service 
connection have not been met.

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  1.  The RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform her and her 
representative, and request them to 
provide such evidence.  

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development required has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented, 
to include affording the veteran 
appropriate VA examinations as indicated.  

4.  The RO should then adjudicate the 
veteran's claims on a de novo basis.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
interpretations of the VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




